            Case 1:21-cv-11269-FDS Document 5 Filed 08/04/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


    ESTADOS UNIDOS MEXICANOS,
                  Plaintiff,

    vs.
                                                    Civil Action No. 1:21-cv-11269
   SMITH & WESSON BRANDS, INC.,
   et al.,
                            Defendants.




               MOTION TO ADMIT STEVE D. SHADOWEN PRO HAC VICE

          I, Richard M. Brunell, am a member in good standing of the bar of this Court and the

attorney of record for the Plaintiff, Estados Unidos Mexicanos. My bar number is 544236.

Pursuant to Local Rule 83.5.3, I am moving for the admission of Steve D. Shadowen to appear

pro hac vice in this case as counsel for the Plaintiff. Mr. Shadowen is a member of the bar of the

Supreme Court of Pennsylvania, and the bars of the United States District Courts for the Eastern

District of Pennsylvania and the Middle District of Pennsylvania, the United States Courts of

Appeals for the First, Second, Third, Fifth, Sixth, Seventh, Tenth, and Eleventh Circuits, and the

Supreme Court of the United States. I have verified that Mr. Shadowen is a member in good

standing of the bars to which he is admitted, and his Rule 83.5.3 (e)(3) signed certification is

attached to this motion.

          WHEREFORE, it is respectfully requested that this Court enter an Order specially

admitting Steve D. Shadowen as counsel for the Plaintiff in the above-captioned case.
          Case 1:21-cv-11269-FDS Document 5 Filed 08/04/21 Page 2 of 3




                                                   Respectfully submitted,

Date: August 4, 2021                               s/ Richard M. Brunell           .
                                                   Richard M. Brunell, BBO# 544236
                                                   Shadowen PLLC
                                                   1135 W. 6th Street, Suite 125
                                                   Austin, TX 78703
                                                   (855) 344-3298
                                                   rbrunell@shadowenpllc.com




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of August, 2021, this Motion for Admission Pro Hac

Vice was served via electronic delivery to Defendants’ counsel via the CM/ECF system, which

will forward copies to Counsel of Record.



Date: August 4, 2021                               s/ Richard M. Brunell           .
                                                   Richard M. Brunell, BBO# 544236
          Case 1:21-cv-11269-FDS Document 5 Filed 08/04/21 Page 3 of 3




                       CERTIFICATION OF STEVE D. SHADOWEN

I, Steve D. Shadowen, certify as follows:

   1. I am a member of the bar in good standing in every jurisdiction in which I have been

       admitted to practice. Specifically, I am a member in good standing of the bar of the

       Supreme Court of Pennsylvania, the bars of the United States District Courts for the

       Eastern District of Pennsylvania and the Middle District of Pennsylvania, the United

       States Courts of Appeals for the First, Second, Third, Fifth, Sixth, Seventh, Tenth, and

       Eleventh Circuits, and the Supreme Court of the United States.

   2. I am not the subject of any disciplinary proceedings pending in any jurisdiction.

   3. I have not previously had a pro hac vice admission to this court revoked for misconduct.

   4. I have read and agree to comply with the Local Rules of the United States District Court

       for the District of Massachusetts.

I affirm all of the foregoing statements under penalty of perjury under the laws of the United

States of America.



Date: August 4, 2021                                 s/ Steve D. Shadowen            .
                                                     Steve D. Shadowen
                                                     Pennsylvania Bar No. 41953
                                                     Court of Appeals Bar No. 103733
